Citation Nr: 1802511	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia, catatonic type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977to May 1978.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board on multiple occasions, most recently in June 2017.  The procedural history was discussed in detail in the June 2017 remand and will not be repeated herein. 

In March 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C. § 7107(c) (2012).  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The June 2017 remand-in addition to directing the AOJ to conduct development to obtain additional records, which has been substantially accomplished-requested  addendum opinions as follows from VA examiners who offered opinions in July 2014 and July 2016:  

Whether it is clear and unmistakable (i.e., manifest, obvious, or undebatable) that the Veteran's pre-existing schizophrenia did not increase in severity during service beyond the natural progress of the condition.

The requested addendum opinion, as noted by the Veteran's representative in her November 2017 presentation to the Board, that was completed in October 2017 (by the same examiner who completed the July 2016 opinion) did not reflect the correct standard of review for claims for service connection based on in-service aggravation as set forth in the June 2017 remand instructions.  In this regard, the October 2017 opinion was that "it is not clear and unmistakable . . . that [the Veteran's] pre-existing schizophrenia increased in severity beyond the 'natural progression" of the condition."  As such, the Veteran's representative requests that the case be remanded for another VA opinion that reflects the correct standard of review for claims for service connection based on in-service aggravation.  
See VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153 (2012).  See also Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Veteran's representative also noted that the VA clinician who rendered the July 2014 opinion did not provide an addendum opinion, as requested in the June 2017 remand.  Accordingly, as the Board is required to insure compliance with the instructions of its remands, the AOJ upon remanded will aging be requested to obtain to obtain addendum opinions from the VA examiner who offered the opinion in July 2014 and the examiner that offered the July 2016 and October 2017 opinions that reflect the proper standard of review for the instant claim.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the electronic record to the VA clinician who offered an opinion in this case in July 2014 and the VA clinician who provided July 2016 and October 2017 opinions. 

The clinicians should each be asked to review the record and provide opinions as to whether it is clear and unmistakable (i.e., manifest, obvious, or undebatable) that the Veteran's pre-existing schizophrenia did not increase in severity during service beyond the natural progress of the condition.

In so doing, the clinicians should discuss the medical significance, if any, of the fact that the Veteran was discharged from Woodside Receiving Hospital in August 1977 (prior to service) with a final diagnosis of schizophrenia, catatonic type, with notations to the effect that it was felt that he was not psychotic at the present time.

The clinicians should also discuss the medical significance of the fact that no psychiatric disorders were objectively identified at the time of the Veteran's enlistment examination in August 1977; that he was reported by his peers to be outgoing and well liked during basic combat training; that he subsequently exhibited what was described as withdrawn and antisocial behavior during advanced individual training, with symptoms that included a flat affect, verbalizations that were described as confused and somewhat bizarre, extreme difficulty in responding to simple questions, and Rorschach testing that was indicative of a thought disorder and overall level of functioning so grossly impaired that he appeared to be unable to deal with simple self-care; that he was hospitalized and treated with medication; that he was found unfit for further military duty, and was discharged; and that his brother has since testified that the Veteran was more quiet when he returned from service, that he was more socially withdrawn, and that service "definitely made it worse."

If either of the aforementioned clinicians is no longer employed by VA, or is otherwise unable to provide the opinions requested, such fact should be documented for the record, and the AOJ should arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the clinician(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




